                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                                  NO. 7:12-CR-00037-FA-8
                                   NO. 7:16-CV-00076-FA

     UNITED STATES OF AMERICA

                      vs.                                  ORDER LIFTING STAY AND
                                                           SCHEDULING RESPONSES
       WAN CARLOS MARTINEZ,
             Defendant.




       FOR GOOD CAUSE SHOWN and with the concurrence of the Government and the

Defendant/petitioner, the Order entering a Stay of the hearing on the defendant/petitioner's Motion to

Vacate filed pursuant to 28 U.S. C. §2255 [DE 827] is hereby vacated and the Stay of further hearing

on the defendant/petitioner's Motion to Vacate is hereby dissolved; the Government is to file all

responsive pleadings to the Motion to Vacate within forty-five days of entry of this Order; the

defendant/petitioner is to file any responses to the Government's pleadings within thirty days of the

Government filings.



            IT IS SO ORDERED AND DIRECTED.

            Executed in the Chambers, this the 2nd day of June, 2021




                                                       THE HONORABLE DAVID A. FABER
                                              SENIOR UNITED STATES DISTRICT COURT IDDGE




                                                    1
